EXHIBIT 10.2

KEYCORP DIRECTORS’ DEFERRED SHARE SUB-PLAN

(May 16 2013)

ARTICLE I

PURPOSE

This KeyCorp Directors’ Deferred Share Sub-Plan (“Sub-Plan”) is hereby
established as a sub-plan under the KeyCorp 2013 Equity Compensation Plan
(“Equity Compensation Plan”). The Sub-Plan is a successor to the KeyCorp
Directors’ Deferred Share Plan, adopted as of December 31, 2008 (the “Prior
Plan”), which will terminate in its entirety effective on the date that the
Corporation’s shareholders approve the Equity Compensation Plan (provided that
all outstanding awards under the Prior Plan as of the date of such shareholder
approval shall remain outstanding and shall be administered and settled in
accordance with the terms of the Prior Plan). The purpose of this Sub-Plan is to
attract, retain and compensate highly qualified individuals to serve as
Directors and to align the interests of Directors with the shareholders of the
Corporation further and thereby promote the long-term success and growth of the
Corporation.

ARTICLE II

DEFINITIONS

Capitalized terms used in the Sub-Plan but not defined herein shall have the
same meanings as defined in the Equity Compensation Plan. In addition to those
terms and the terms defined in Article 1 hereof, the following terms shall have
the meanings hereinafter set forth, unless a different meaning is clearly
required by the context:

 

  (a) “Account”: A bookkeeping account in which Deferred Shares shall be
recorded and to which dividends may be credited in accordance with the Sub-Plan.

 

  (b) “Beneficiary” or “Beneficiaries”: The person or persons designated by a
Director in accordance with the Sub-Plan to receive payment of the Director’s
Account in the event of the death of the Director.

 

  (c) “Beneficiary Designation”: An agreement in substantially the form adopted
and modified from time to time by the Corporation pursuant to which a Director
may designate a Beneficiary or Beneficiaries.

 

  (d) “Change of Control”: Notwithstanding any provision of the Equity
Compensation Plan, a Change of Control shall be deemed to have occurred if and
only if, under any rabbi trust arrangement maintained by the Corporation (the
“Trust”), as such Trust may from time to time be amended or substituted, the
Corporation is required to fund the Trust to secure the payment of any Deferred
Shares because a “Change of Control,” as defined in the Trust, has occurred on
or after the effective date of the Sub-Plan; provided that the Change of Control
transaction also constitutes the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation within the meaning of Section 409A of
the Code.

 

  (e) “Change of Control Election”: The meaning set forth in Section 4.5(a).

 

  (f) “Common Shares Account”: The meaning of such term as set forth in the
Corporation’s Director Deferred Compensation Plan.

 

  (g) “Deferral Period”: The meaning set forth in Section 4.2.

 

  (h) “Deferred Shares”: A right to receive Common Shares or the equivalent cash
value thereof granted pursuant to Section 11 of the Equity Compensation Plan.

 

  (i) “Director Deferred Compensation Plan” shall mean the KeyCorp Second
Director Deferred Compensation Plan, as the same may be amended or substituted
from time to time.



--------------------------------------------------------------------------------

  (j) “Nominating and Corporate Governance Committee”: The Nominating and
Corporate Governance Committee of the Board or any successor committee
designated by the Board.

 

  (k) “Retainer”: The portion of a Director’s annual cash compensation that is
payable on a current basis without regard to the number of Board or committee
meetings attended or committee positions.

 

  (l) “Settlement Date”: The date on which the three-year Deferral Period ends,
provided that the Director has not elected to transfer his or her Deferred
Shares to his or her Common Shares Account under the Director Deferred
Compensation Plan, as provided in Section 4.2(b).

 

  (m) “Year”: The fiscal year of the Corporation.

ARTICLE III

ANNUAL DEFERRED SHARE AWARDS

Each Director shall receive, after the date of approval of the Equity
Compensation Plan by the Corporation’s shareholders in 2013, and each Year
thereafter, an annual award of Deferred Shares. The number of Deferred Shares to
be awarded shall be equal to a number of Common Shares having an aggregate Fair
Market Value of the date of the award equal to 200% of the Director’s Retainer,
unless a lesser number of Deferred Shares is determined by the Nominating and
Corporate Governance Committee. To the extent that the application of any
formula in computing the number of Deferred Shares to be granted would result in
fractional shares of stock, the number of shares shall be rounded down to the
nearest whole share. Unless the Nominating and Corporate Governance Committee
from time to time determines another date for the annual award due to unusual
circumstances or otherwise, such annual award shall be made the later of the
July Nominating and Corporate Governance Committee meeting or the third business
day following the second quarter earnings release. At the time of making the
annual award, the Nominating and Corporate Governance Committee shall determine,
in its sole discretion, whether the Director’s Account shall be distributed
pursuant to Section 5.3 in the form of Common Shares (with fractional shares
being rounded down to the nearest whole share), cash, or a combination of Common
Shares and cash.

ARTICLE IV

DIRECTORS’ ACCOUNTS

4.1          Grant of Deferred Shares.  All of a Director’s Deferred Shares
granted pursuant to Article III above shall be credited on a bookkeeping basis
to the Director’s Account. The number of Deferred Shares, which shall be
credited to a Director’s Account effective as of the day such Deferred Shares
were awarded, shall be equal to the number of Deferred Shares granted pursuant
to such award. Separate sub-accounts may be established to reflect on a
bookkeeping basis all earnings, gains, or losses attributable to the Deferred
Shares.

4.2          Deferral Period.

 

  (a) Minimum Three-Year Deferral Period. Each grant of Deferred Shares shall be
subject to a required deferral period (a “Deferral Period”) beginning on the
Deferred Shares’ grant date and ending on the third anniversary of such grant
date; provided, however, that the Deferral Period will end (and the Deferred
Shares will become fully vested) if prior to the third anniversary of the grant
date (i) in the event of a Change of Control pursuant to a Director’s Change of
Control Election as provided in Section 4.5(a)(i); (ii) if the Director dies or
(iii) the Director’s service as a Director is terminated (unless the termination
follows a Change of Control and the Director has elected in a Change of Control
Election to receive his or her Account pursuant to Section 4.5(a)(iii)).

 

  (b) Directors’ Option to Transfer the Deferred Shares. Notwithstanding
Section 4.2(a), a Director may elect at any time, provided that his or her
election is no later than twelve full calendar months prior to the close of the
applicable Deferral Period, to transfer his or her Deferred Shares into the
Common Shares Account maintained under the Director Deferred Compensation Plan.
Such transfer will become effective at the conclusion of the applicable
three-year Deferral Period.



--------------------------------------------------------------------------------

  (c) Evergreen Deferral Election.  Once a Director elects to transfer Deferred
Shares into his or her Common Shares Account maintained under the Director’s
Deferred Compensation Plan, his or her transfer election will continue to be
effective from Year to Year and the Deferred Shares for which the applicable
three-year Deferral Period lapses following such election will also be
transferred to his or her Director’s Deferred Compensation Plan’s Common Shares
Account. To modify this evergreen deferral election with respect to Deferred
Shares otherwise granted in a particular Year, the Director’s revocation or
modification of his or her evergreen election shall be delivered to the
Corporation no later than twelve full calendar months prior to the date on which
the applicable Deferral Period ends.

 

  (d) No Rights During Deferral Period.  During the Deferral Period, the
Director shall have no right to transfer any rights under his or her Deferred
Shares and shall have no other rights of ownership therein.

4.3          Dividend Equivalents.  A Director’s Account will be credited, on
the date of the Corporation’s dividend payment, with that number of additional
Deferred Shares (including fractional shares) equal to the amount of cash
dividends paid by the Corporation on the number of Deferred Shares in the
Director’s Account divided by the Fair Market Value of one Common Share on that
date. Such dividend equivalents, which shall likewise be credited with dividend
equivalents, shall be deferred until the end of the Deferral Period for the
Deferred Shares with respect to which the dividend equivalents were credited
and, if the Director has so elected, such dividend equivalents shall be
transferred, along with the Deferred Shares, into the Director’s Common Shares
Account under the Director Deferred Compensation Plan.

4.4          Death of a Director.  Notwithstanding anything to the contrary
contained in this Sub-Plan, in the event of the death of a Director, the
three-year Deferral Period will be deemed to have ended, and the Settlement Date
will be deemed to have occurred, on the date of the Director’s death. The
Director’s Account shall be paid, as soon as practicable following the
Settlement Date, but in no event later than 90 days following the Settlement
Date, to the Beneficiary or Beneficiaries designated on the Director’s
Beneficiary Designation or, if no such designation is in effect or no
Beneficiary is then living, then to the Director’s estate.



--------------------------------------------------------------------------------

4.5        Acceleration.

 

  (a) Change of Control.   Notwithstanding anything to the contrary contained in
this Sub-Plan, upon the occurrence of a Change of Control, a Director shall be
entitled to receive from the Corporation the payment of his or her Account in
the manner selected as follows: Not later than 30 calendar days after the date a
person first becomes a Director, a Director shall be entitled to make an
election which will be applicable in the event of a Change of Control (the
“Change of Control Election”). The Change of Control Election will provide the
following payment alternatives to a Director in the event of a Change of
Control:

 

  (i) upon the occurrence of a Change of Control, the entire amount of the
Director’s Account will be immediately paid in full, regardless of whether the
Director continues as a Director after the Change of Control;

 

  (ii) upon and after the occurrence of a Change of Control and in accordance
with Section 4.2(a), the entire amount of the Director’s Account will be
immediately paid in full if and when the Director’s service as a Director is
terminated; or

 

  (iii) upon the occurrence of a Change of Control, the payment elections
specified by the Director prior to the Change of Control shall govern
irrespective of the Change of Control.

 

  (b) Hardship.   In the event of an unforeseeable emergency, the Corporation
may accelerate the payment of all or any portion of the Director’s Account to
the Director but only up to the amount necessary to meet the emergency. For
purposes of this Section 4.5(b), the term “unforeseeable emergency” shall mean a
severe financial hardship to the Director resulting from a sudden and unexpected
illness or accident of the Director, the Director’s spouse, or the Director’s
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)), the loss of the Director’s property
due to casualty, or such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director.
The determination of an unforeseeable emergency and the ability of the
Corporation to accelerate the Director’s Account distribution shall be
determined in accordance with the requirements of Section 409A of the Code and
the applicable regulations issued thereunder. Payment of the Director’s Account
shall be limited only to such amount as is necessary to satisfy the emergency,
which shall include all applicable taxes owed or to be owed by the Director as a
result of the distribution.

ARTICLE V

DISTRIBUTION OF ACCOUNTS

5.1          Settlement Date.  A Director, or in the event of such Director’s
death, his or her Beneficiary, shall be entitled to a distribution of such
Director’s Account, as provided in this Article V, following such Director’s
Settlement Date.

5.2          Amount to be Distributed.  The amount to which a Director, or in
the event of such Director’s death, his or her Beneficiary, is entitled in
accordance with the following provisions of this Article V, shall be based on
the Director’s balance in his or her Account determined as of the Settlement
Date.

5.3          Form of Distribution.  As soon as practicable following the
Settlement Date, but in no event later than 90 days following the Director’s
Settlement Date, the Corporation shall distribute or cause to be distributed, to
the Director or, in the case of the death of the Director, his or her
Beneficiary, the balance of the Director’s Account. Distribution of a Director’s
Account shall be made in a lump sum in the form determined pursuant to Article
III. If distribution of an Account is made in the form of Common Shares, the
Corporation will provide procedures to facilitate the sale of such Common Shares
following distribution upon the request of the Director. If distribution of an
Account is made in cash, the amount distributed shall be equal to the Fair
Market Value on the Settlement Date.



--------------------------------------------------------------------------------

5.4          Fractional Shares.  The Corporation will not be required to issue
any fractional Common Shares pursuant to this Sub-Plan.

5.5          Transfer of Deferred Shares.  In accordance with the provisions of
Section 4.2(b) and 4.2(c) hereof, if a Director elects to transfer his or her
Deferred Shares to the Director Deferred Compensation Plan, such Deferred Shares
when transferred shall be subject to the terms and conditions of the Director
Deferred Compensation Plan, provided, however, that in no event shall such
Deferred Shares be transferred unless the Director’s transfer election has been
made a minimum of twelve months prior to the close of the applicable Deferral
Period for such Shares, and provided further, that the transferred Deferred
Shares are deferred under the Director Deferred Compensation Plan for a minimum
of five (5) years from the date of the Deferred Shares transfer, regardless of
the Director’s termination or retirement, and regardless of the distribution
instructions contained in the Director’s transfer election form (as required
under the subsequent deferral requirements of Section 409A of the Code).

ARTICLE VI

BENEFICIARY DESIGNATION

6.1          Beneficiary Designation.  Each Director shall have the right, at
any time, to designate one or more persons or an entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Sub-Plan shall be paid
in the event of the Director’s death prior to distribution of the Director’s
Account. Each Beneficiary Designation shall be in a written form prescribed by
the Corporation and shall be effective only when filed with the Corporation
during the Director’s lifetime.

6.2          Changing Beneficiary.  Any Beneficiary Designation may be changed
by the Director without the consent of the previously named Beneficiary by the
Director’s filing of a new Beneficiary Designation with the Corporation. The
filing of a new Beneficiary Designation shall cancel all Beneficiary
Designations previously filed by the Director.

ARTICLE VII

SHARES SUBJECT TO PLAN; ADJUSTMENTS

7.1          Shares Subject to Sub-Plan.  The Common Shares which may be
delivered to Directors upon distribution of their Accounts shall be issued or
delivered under the Equity Compensation Plan, or any successor equity
compensation plan maintained by the Corporation and approved by its
shareholders. Any Common Shares delivered to Directors by a trust that is
treated as a “grantor trust” within the meaning of Sections 671-679 of the Code
shall be treated as delivered by the Corporation pursuant to this Sub-Plan.

7.2          Adjustments.

 

  (a) Adjustments.  The number of Deferred Shares granted or credited to
Accounts hereunder, and kind of shares covered thereby, are subject to
adjustment as provided in Section 15 of the Equity Compensation Plan (or the
corresponding provision of any successor equity compensation plan maintained by
the Corporation and approved by its shareholders under which Common Shares may
be delivered pursuant to this Sub-Plan).

 

  (b) Change of Control. Notwithstanding Section 8.2 hereof, in the event of a
Change of Control, no amendment or modification of the Sub-Plan may be made at
any time on or after such Change of Control (i) to reduce or modify a Director’s
Pre-Change of Control Account balance, or (ii) to reduce or modify the Accounts’
method of calculating earnings, gains, and/or losses on the Director’s
Pre-Change of Control Account balance. For purposes of this Section 7.2(b), the
term “Pre-Change of Control Account Balance” shall mean, with regard to any
Director, the aggregate amount of the Director’s Deferred Shares with all
earnings, gains, and losses thereon which are credited to the Director’s Account
through the close of the calendar year in which such Change of Control occurs.



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION, AMENDMENT AND TERMINATION

8.1          Administration.  Notwithstanding any provision of the Equity
Compensation Plan, the Sub-Plan shall be administered by the Corporation. The
Corporation shall have such powers as may be necessary to discharge its duties
hereunder. The Corporation may, from time to time, employ, appoint or delegate
to an agent or agents (who may be an officer or officers of the Corporation) and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with legal counsel who may be counsel to the Corporation. No agent
appointed by the Corporation to perform administrative duties hereunder shall be
liable for any action taken or determination made in good faith. All elections,
notices and directions under the Sub-Plan by a Director shall be made on such
forms as the Corporation shall prescribe.

8.2          Amendment and Termination.  Notwithstanding any provision of the
Equity Compensation Plan, the Nominating and Corporate Governance Committee may
alter or amend this Sub-Plan from time to time or may terminate it in its
entirety; provided, however, that no such action, except for an acceleration of
benefits, shall, without the consent of a Director, impair the rights in any
Deferred Shares issued or to be issued to such Director under the Sub-Plan; and
further provided, that any amendment that must be approved by the shareholders
of the Corporation in order to comply with applicable law or the rules of the
principal exchange upon which the Common Shares are traded or quoted shall not
be effective unless and until such approval has been obtained in compliance with
such applicable law or rules. Presentation of this Plan or any amendment hereof
for shareholder approval shall not be construed to limit the Corporation’s
authority to offer similar or dissimilar benefits through plans or other
arrangements that are not subject to shareholder approval unless otherwise
limited by applicable law or stock exchange rules.



--------------------------------------------------------------------------------

ARTICLE IX

FINANCING OF BENEFITS

9.1          Financing of Benefits.  The Deferred Shares payable under the
Sub-Plan to a Director or, in the event of his or her death, to his or her
Beneficiary, shall be paid by the Corporation from its general assets, including
treasury shares. The right to receive payment of the Deferred Shares represents
an unfunded, unsecured obligation of the Corporation.

9.2          Security for Benefits.  Notwithstanding the provisions of
Section 9.1, nothing in this Sub-Plan shall preclude the Corporation from
setting aside Common Shares or funds in a so-called “grantor trust” pursuant to
one or more trust agreements between a trustee and the Corporation. However, no
Director or Beneficiary shall have any secured interest or claim in any assets
or property of the Corporation or any such trust and all Common Shares or funds
contained in such trust shall remain subject to the claims of the Corporation’s
general creditors.

ARTICLE X

GENERAL PROVISIONS

10.1        Governing Law.  The provisions of this Sub-Plan shall be governed by
and construed in accordance with the laws of the State of Ohio.

10.2        Shareholder Approval.  Notwithstanding the foregoing provisions of
the Sub-Plan, no Common Shares shall be issued or transferred pursuant to the
Sub-Plan before the date of the approval of the Equity Compensation Plan by the
Corporation’s shareholders.

10.3        Miscellaneous.  Headings are given to the sections of this Sub-Plan
solely as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Sub-Plan or any provisions thereof.

10.4        No Right to Continue as Director.  Neither the Sub-Plan, nor the
granting of Deferred Shares nor any other action taken pursuant to the Sub-Plan,
shall constitute or be evidence of any agreement or understanding, express or
implied, that a Director has a right to continue as a Director for any period of
time, or at any particular rate of compensation.

10.5        Compliance with Section 409A Requirements.  The Sub-Plan is intended
to provide for the deferral of compensation in accordance with the provisions of
Section 409A of the Code and regulations and published guidance issued pursuant
thereto. Accordingly, the Sub-Plan shall be administered in a manner consistent
with those provisions. Notwithstanding any provision of the Sub-Plan to the
contrary, no otherwise permissible election, deferral, accrual, transfer or
distribution shall be made or given effect under the Sub-Plan that would result
in a violation of Section 409A of the Code.

10.6        Elections Under Prior Plan.  The Accounts hereunder shall remain
subject to the same elections (including elections to transfer the Deferred
Shares to the Director Deferred Compensation Plan under Section 4.2(b) and
Change of Control Elections) and Beneficiary Designations that were controlling
under the Prior Plan immediately prior to the approval of the Equity
Compensation Plan by the Corporation’s shareholders for the remainder of the
period or periods for which such elections or designations are by their original
terms applicable or, in the case of elections under Section 4.2(b) of the Prior
Plan, until revoked or modified in accordance with this Sub-Plan.